Citation Nr: 0703437	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure. 

2.  Entitlement to service connection for a psychiatric 
disorder, including as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a liver disorder. 

5.  Entitlement to service connection for a respiratory 
disorder. 

6.  Entitlement to service connection for a chronic skin 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  The veteran 
requested a travel board hearing and one was scheduled in 
December 2006; however, he failed to report to the hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he received treatment from 
A.H. Stern, M.D.  The RO requested records from Dr. Stern's 
office on an Authorization and Consent to Release Information 
to the VA form filled out by the veteran indicating treatment 
from May 1995.  In response, Dr. Stern noted that the 
veteran's initial visit was in April 1996 and had not been a 
patient as of May 1995.  As a result of this notation, no 
records were forwarded to the RO on behalf of the veteran.  
On remand, all of the veteran's medical records from Dr. 
Stern's office should be requested.  

Additionally, a July 1998 letter from R. R. Brinson, M.D. 
noted that the veteran was on an anti-depressant from the 
Mental Health Clinic on Carmichael Road.  On remand, these 
records should be associated with the claims folder.                                                                  


Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization from the veteran, the 
RO should request all of the 
veteran's medical records from Dr. 
Stern's office (treatment apparently 
began in April 1996).  All attempts 
to locate these records should be 
noted in the claims folder. 

2.	After obtaining any necessary 
authorization and information from 
the veteran, the RO should request 
the veteran's records from the Mental 
Health Clinic on Carmichael Road.  
All attempts to locate these records 
should be noted in the claims folder. 

3.	The RO should then readjudicate the 
veteran's claims, including reviewing 
all newly obtained evidence.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, 
the case should be returned to this 
Board for the purpose of appellate 
disposition, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



